Bell, J.
The motion to dismiss is overruled, because Article 738 b. of the Code of Criminal Procedure provides that cases like this may be brought to this (the Supreme) Court by writ of error.
Attorney-General, for the defendant in error.
Moore, J.
When the recognizance was given upon which the present judgment was rendered, the law required that it should' state distinctly the accusation against the defendant, whose appearance was intended to be secured. This has not been done in this recognizance, and it must, therefore, be held insufficient to support the judgment against the plaintiff in error. The recognizance cannot be aided by the note of the clerk opposite to the title of the case. This forms no part of the recognizance in which the plaintiff in error hound himself, and if it could he regarded as sufficient to satisfy the requirement of the law to which we have just referred, provided it had been a part of the recognizance, it cannot he so considered in the present case.
Let the judgment be reversed and the recognizance quashed.
Judgment reversed.